Citation Nr: 0610746	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  04-34 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) Dependency 
and Indemnity Compensation (DIC), death pension benefits and 
accrued benefits as a surviving spouse of a veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from September 1949 to May 
1968.  The veteran died in January 2004 and the appellant is 
his widow.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from March 2004 rating decisions of the Department of 
Veterans Affairs (VA) Phoenix Regional Office (RO).  

A hearing was held in September 2005 before the undersigned 
Veterans Law Judge sitting at the RO.


FINDINGS OF FACT

1.  The appellant and the veteran were married on January [redacted], 
2003; the appellant and veteran did not have a mutual 
agreement to be married prior to January [redacted], 2003 and they 
did not hold themselves out as husband and wife in their 
community prior to January [redacted], 2003.

2.  The appellant's marriage to the veteran was terminated by 
his death on January [redacted], 2004, and there were no children born 
prior to or of the marriage.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
veteran's surviving spouse for VA DIC, death pension benefits 
and accrued benefits purposes are not met. 38 U.S.C.A. 
§§ 103, 1102, 1304, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.50, 
3.53, 3.54, 3.205 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties of Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of an April 2003 
letter from the AOJ to the appellant which informed her of 
what evidence was required to substantiate her claims and of 
her and the VA's respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in her possession to the AOJ.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was, in 
part, provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  It is noted that the 
appellant has been afforded a hearing before the undersigned 
and has submitted evidence throughout the appeal.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.

During the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 
5) effective date of the disability.  The Court held 
that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  
      
In the present appeal, the appellant was provided with 
notice of what type of information and evidence was 
needed to substantiate her claim that she is a surviving 
spouse for purposes of receiving VA DIC, death pension 
benefits and accrued benefits.  As her claim involves 
eligibility for those VA benefits, only the element 
involving veteran status (as it applies to status as a 
spouse in this case) is pertinent to the issue and the 
remaining notice requirements outlined in 
Dingess/Hartman are not applicable in this particular 
case.  As the appellant has been furnished with the 
appropriate notice in this case, the Board finds no 
prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

With respect to the duty to assist, the appellant has been 
given the opportunity to submit evidence and argument in 
support of her claim.  She has submitted statements of her 
contentions and she has provided statements from relative and 
friends regarding her marriage to the veteran.  VA has also 
made reasonable efforts to assist the appellant in obtaining 
evidence regarding the claim, to include affording her a 
hearing before the Board.  The appellant has not identified 
any other pertinent evidence, not already of record, needed 
to be obtained prior to adjudication of the claim.   
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.

VA death benefits may be paid to a surviving spouse who was 
married to the veteran: (1) one year or more prior to the 
veteran's death, or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage.  38 U.S.C.A. §§1102, 1304, 1541 (West 2002); 38 
C.F.R. §3.54 (2005).

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of the veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse in the case of temporary separations) and who 
has not remarried or (in cases not involving remarriage) has 
not since the death of the veteran lived with another person 
and held himself or herself out openly to the public to be 
the spouse of such other person.  38 U.S.C.A. §101(3) (West 
2002); 38 C.F.R. § 3.53 (2005).

A surviving spouse means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) and who was the spouse of the veteran at the time of 
the veteran's death.  38 C.F.R. §3.50(b) (2005).  For VA 
benefits purposes, a marriage means a marriage valid under 
law of the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  38 C.F.R. §103(c) (West 
2002); 38 C.F.R. §3.1(j) (2005).  The appellant has the 
burden to establish her status as claimant.  Sandoval v. 
Brown, 7 Vet. App. 7, 9 (1994); citing Aguilar v. Derwinski, 
2 Vet. App. 21, 23 (1991).

Where an attempted marriage is invalid by reason of legal 
impediment, VA laws allows for certain attempted marriages to 
be nevertheless "deemed valid" if certain legal requirements 
are met.  Basically, such an attempted marriage will be 
"deemed valid" if: (a) the attempted marriage occurred one 
year or more before the veteran died; and (b) the claimant 
entered into the marriage without knowledge of the 
impediment; and (c) the claimant cohabited with the veteran 
continuously from the date of the attempted marriage until 
his death; and (d) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits.  38 U.S.C.A. §103(a) (West 2002); 38 C.F.R. 
§3.52 (2005).

In Colon v. Brown, 9 Vet. App. 104 (1996), the United States 
Court of Appeals for Veterans Claims (Court) determined that 
in cases whether there is an impediment to entering into a 
common-law marriage, if the appellant was unaware of the 
impediment, then an otherwise invalid common-law marriage 
could be deemed valid.

The appellant contends that she is entitled to VA DIC, death 
pension benefits and accrued benefits, on the basis that she 
lived and cared for the veteran for more than a year prior to 
his death in January 2003.  She acknowledges that her 
ceremonial marriage to the veteran, as shown by a marriage 
certificate, took place on January [redacted], 2003, 16 days short of 
one year prior to the veteran's death on January [redacted], 2004.  
However, she maintains that she had lived with the veteran 
since 1996 and should be considered his spouse for purposes 
of receiving VA benefits.

Applying VA law to the facts of the present case, the Board 
concludes that the appellant's marriage to the veteran, which 
took place less than one year prior to the veteran's death 
and produced no children either prior to or of the union, is 
a bar to VA death benefits.  As such, current VA law thus 
prohibits her from receiving death benefits as the surviving 
spouse of the veteran.  38 U.S.C.A. §§ 1102, 1304, 1541 (West 
2002); 38 C.F.R. § 3.54 (2005). Congress has provided no 
exceptions to the controlling legal criteria, and the Board 
has no authority to disregard the statutory limitation on the 
award of death benefits where the marriage was less than one 
year prior to a veteran's death and no children were born 
either prior to or of the marriage.  See 38 U.S.C.A. §7104 
(West 2002).

The appellant also appears to claim that she and the veteran 
had entered into a common law marriage more than one year 
prior to his death, thus entitling her to recognition as a 
surviving spouse of the veteran for purposes of receiving VA 
benefits.  As noted above, the validity of a marriage for VA 
purposes is determined based upon the law of the jurisdiction 
where the parties resided at the time of the marriage or when 
the rights to benefits accrued.  38 U.S.C.A. § 103(c); 38 
C.F.R. §38 C.F.R. § 3.1(j); see Sanders v. Brown, 6 Vet. App. 
17 (1993).

In this case, the record reflects that the appellant and the 
veteran were married in a civil ceremony in Arizona.  Thus, 
the state law of Arizona determines whether the appellant's 
relationship with the veteran is deemed a valid marriage.  A 
common law marriage, however, is not valid in the state of 
Arizona.  See Ariz. Rev. Stat. Ann. § 25-111 (2006).  
Therefore, any attempted common law marriage between the 
appellant and the veteran before the date of ceremonial 
marriage in January 2004 is not valid under Arizona law and, 
by extension, is not valid for purposes of 38 C.F.R. §§3.1(j) 
and 3.50(b).

Also noted above, a marriage that is otherwise invalid under 
state law may be "deemed valid" for VA purposes if certain 
requirements are met.  See 38 U.S.C.A. § 103(a) and 38 C.F.R. 
§§ 3.52, 3.205(c), as interpreted by VAOPGCPREC 58-91 (June 
17, 1991), published at 56 Fed. Reg. 50,151 (1991).  In its 
opinion, VA General Counsel held that 38 U.S.C.A. § 103(a), 
in part, provides that where it is established that a 
claimant for gratuitous veterans' death benefits entered into 
a marriage with a veteran without knowledge of the existence 
of a legal impediment to that marriage, and thereafter 
cohabited with the veteran for one year or more immediately 
preceding the veteran's death, such marriage will be deemed 
to be valid.  The requirement of a marriage ceremony by a 
jurisdiction that does not recognize common law marriage 
constitutes a "legal impediment" to such a marriage for 
purposes of that section.  VAOPGCPREC 58-91 (June 17, 1991).

38 C.F.R. § 3.205 provides that marriage is established by 
one of several types of evidence including a copy of the 
public record of marriage, an official report from the 
service department as to a marriage which occurred while the 
veteran was in service, or an affidavit of the clergyman or 
magistrate who officiated.  38 C.F.R. § 3.205(a).  In 
jurisdictions where marriages other than by ceremony are 
recognized, the marriage may be established by the affidavits 
or certified statements of one or both of the parties to the 
marriage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as a result of the 
relationship.  This evidence should be supplemented by 
affidavits or certified statements from two or more persons 
who know as a result of personal observation the reputed 
relationship which existed between the parties to the alleged 
marriage including the periods of cohabitation, places of 
residences, whether the parties held themselves out as 
husband and wife and whether they were generally accepted as 
such in the communities in which they lived.  38 C.F.R. § 
3.205(a)(6).

In this case, the appellant testified that she had lived with 
and cared for the veteran for more than a year prior to his 
death.  In order for the appellant to be successful under the 
foregoing "deemed valid" theory, however, the evidence must 
satisfy the threshold criteria for a common law marriage 
superimposed by 38 C.F.R. § 3.205(a)(6); namely, 1) that 
there was an agreement between the appellant and the veteran 
to be married; 2) that there was cohabitation between the 
parties; and 3) that the parties held themselves out as 
husband and wife and were generally accepted as such in the 
communities in which they lived.

The appellant testified that she met the veteran in 1987 and 
that after he had surgery in 1996, she lived with the veteran 
and cared for him.  She indicated that during this time she 
and the veteran talked about marriage but that they did not 
get married.  She testified that he and she each had property 
and children but prior to the ceremonial marriage in 2003, 
they just talked about marriage.  She also indicated that 
they did have bank accounts together and that prior to his 
death that they were together all of the time.  She also 
indicated that many of their friends considered them to be 
married prior to the date of the marriage ceremony in 2003.  

The record shows that the veteran was in receipt of service-
connected disability benefits prior to his death.  In 
statements submitted in October 1983 and May 1986 in 
conjunction with entitlement to additional compensation 
benefits for a spouse, he indicated that he was married to H. 
and that they were married in 1955.  In October 1992, the 
veteran submitted a copy of a divorce decree indicating that 
he was divorced from H. that same month.  The record also 
includes the appellant's Form 21-534, application for death 
benefits, received in December 2004, on which she certified 
that she married the veteran on January [redacted], 2003, in Arizona.

In this case, while the evidence indicates that the appellant 
and the veteran cohabited for approximately 7 years prior to 
the ceremonial marriage in 2003, the preponderance of the 
evidence shows that there was no agreement between the 
appellant and the veteran to be married prior to the 
ceremonial marriage in 2003, and that the appellant and the 
veteran did not hold themselves out as husband and wife.  The 
appellant's claim must be denied on that basis.  

The Board finds that despite their cohabitation and 
discussions of marriage, there is no evidence that the 
appellant's state of mind was such that she believed herself 
to be married, under common law, prior to the date of the 
marriage ceremony in January 2003.  The appellant has 
submitted numerous statements from friends and relatives in 
which it is stated that they were generally known as husband 
and wife and each individual indicated that they considered 
the veteran and the appellant to be husband and wife.  
Significantly, there is no evidence that the veteran and the 
appellant held themselves out to be husband and wife for any 
period prior to their ceremonial marriage in January 2003, 
nor has the appellant claimed that they held themselves out 
to be married.  The appellant's testimony was to the effect 
that she and the veteran discussed marriage but that they 
acknowledged that they each had separate property and each 
had their own children and she did not testify that they held 
themselves out has husband wife prior to the marriage 
ceremony.  While she has indicated that they had a joint bank 
account, there is no evidence that she had not signed any 
documents or contracts as the wife of the veteran.  

In July 2004, the appellant submitted a Statement of Marital 
Relationship (VA Form 21-4170) at which time indicated that 
she and the veteran lived as husband and wife in Arizona, 
beginning on June 1, 1996.  The appellant has subsequently 
indicated that she lived with the veteran in El Paso, Texas 
prior to her ceremonial marriage but this statement is 
directly contradictory to her July 2004 statement which she 
certified as true and correct to the best of her knowledge 
and belief.  

The appellant testified that she was the veteran's caregiver 
from 1996 to the time of the ceremonial marriage.  In support 
of her claim she has submitted statements of VA doctors dated 
in August 1998, July 1999 and January 2002 indicating that 
the veteran had appointed the appellant as his caregiver and 
asking for approval for the appellant to shop at the 
commissary.  She also submitted a copy of a January 2001 
Commissary Exchange/Purchase Authorization and identification 
card indicating that she was the veteran's designated agent.  
This evidence clearly indicates that she was acting as the 
veteran's caregiver and not holding herself out to be the 
veteran's spouse.

Despite the appellant's contentions to the contrary, the 
evidence supports the conclusion that the intentions of 
appellant and the veteran, prior to their January 2003 civil 
ceremony, were such that they did not view themselves as 
married to each other.  For the reasons discussed, it cannot 
be said that there was an "attempted marriage" between the 
appellant and the veteran at least one year prior to the 
veteran's death.  The record reasonably demonstrates that the 
appellant's state of mind was such that she did not believe 
that she and the veteran had entered into a marriage, despite 
the absence of a state-issued marriage license and/or 
ceremony, prior to January 2003.  In other words, there is no 
showing that she entered into a relationship with the veteran 
that would have constituted a valid common law marriage if 
Arizona recognized such marriages.  The provisions of 38 
C.F.R. §3.52 are thus not applicable.

The Board acknowledges the arguments advanced by the 
appellant.  After weighing all of the evidence, the Board 
concludes that the evidence is insufficient to establish that 
a deemed valid common law marriage existed and that the 
preponderance of the evidence of record is against the 
appellant's claim that she is entitled to recognition as 
surviving spouse of the veteran based on a deemed valid 
common law marriage, or any other type of marriage.  38 
U.S.C.A. § 103; 38 C.F.R. §§ 3.1(j), 3.50, 3.352.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West Supp. 2002); Gilbert v. Derwinski, 1 
Vet. App 49 (1990).  Accordingly, the appellant may not be 
recognized as surviving spouse of the veteran and her claim 
must be denied.  


ORDER

Entitlement to VA DIC, death pension benefits and accrued 
benefits as a surviving spouse of a veteran is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


